DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 1/27/2022 has been considered and entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14, 16, 19- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2011/0051412).
Regarding claim 11. Jeong et al. disclose a lighting device (backlight unit 200; see Abstract; Figs 1-8) comprising: a substrate (210) ; a plurality of light sources (220, 221) arranged in a first direction on the substrate (see Fig 31); a plurality of protrusions (241 of Fig 8) arranged on the substrate in a second direction orthogonal to the first direction; and a resin layer (230) disposed on an upper portion of the substrate and covering the plurality of light sources and the plurality of protrusions (Paragraphs 47-48), wherein the substrate includes an insulating layer, a metal layer between the insulating layer and the resin layer (paragraph 49), wherein the metal layer includes a first metal layer between the insulating layer and the plurality of light sources, and a second metal layer (electrode pattern extends through the substrate; paragraph 50) between the insulating layer and the plurality of protrusions, wherein materials of the plurality of protrusions and the metal layer are different from each other (protrusions are made of same material as reflective layer, which is different from conductors of PCB), and wherein the plurality of light sources emits light toward the second direction (see Fig 8), wherein a lower surface of the resin layer (230) is arranged lower than an upper surface of the plurality of protrusions.
But, Joeng et al. fail to explicitly disclose that each of the plurality of protrusions has a length of the first direction greater than a width of the second direction.
However, Jeong et al. teach various shapes of protrusions (Paragraph 72).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have each of the plurality of protrusions with a length of the first direction greater than a width of the second direction, since such shapes are suitable, further selection of known shapes for known purposes is within the skill of art. 
  Regarding claim 12, Jeong et al. disclose a protective layer (240) having a reflective portion disposed on the substrate (Paragraph 55), wherein the protective layer covers the first and second metal layers, and wherein the reflective portion is disposed between each of the plurality of protrusions and in contact with the resin layer (see Fig 8).
Regarding claim 13, Jeong et al. disclose that a highest upper surface of each of the plurality of protrusions has a height higher than an upper surface of the reflective portion, and wherein the plurality of protrusions is arranged parallel to each other (Fig 8).
Regarding claim 14, Jeong et al. disclose that the resin layer (230) includes a first side surface and a second side surface facing the first side surface, wherein the plurality of light sources is disposed in the resin layer, wherein the plurality of light sources is disposed adjacent to the first side surface of the resin layer, and wherein each of the plurality of light sources has an emission surface for emitting light toward the second side surface (Fig 28 & 31).
 Regarding claim 16, Jeong et al. disclose that each of the plurality of protrusions has a width greater than a width of the reflective disposed between adjacent protrusions (Fig 8).
Regarding claim 19, Jeong et al. disclose that the plurality of protrusions comprises a metallic protrusion (see paragraph 71 & 55).
 Regarding claim 20, Jeong et al. disclose that the light source (220) has a light emitting chip positioned higher than an upper top surface of each of the protrusions (see Fig 8), and wherein the plurality of protrusions is bonded to the second metal layer (disposed on the conductors of PCB, thus bonded).
Jeong et al. fail to discose explicitly that the plurality of protrusions is formed of a solder paste material, but teach that the protrusions (241) are made of same material as reflection layer which has Ag coating (Paragraph 55). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to wherein the plurality of protrusions is formed of a solder paste material, containing silver, since such method is well known in the art.
 Regarding claim 21, Jeong et al. disclose a lighting device (backlight unit 200; see Abstract; Figs 1-8) comprising: a substrate (210); a plurality of light sources (220, 221) arranged in a first direction on the substrate (Fig 31); a plurality of protrusions (241) arranged on the substrate in a second direction orthogonal to the first direction; and a resin layer (230) disposed on an upper portion of the substrate and covering the plurality of light sources and the plurality of protrusions (Paragraphs 47-48), wherein the substrate includes an insulating layer, a metal layer between the insulating layer and the resin layer (paragraph 49), wherein the metal layer includes a first metal layer between the insulating layer and the plurality of light sources, and a second metal layer (electrode pattern extends through the substrate; paragraph 50) between the insulating layer and the plurality of protrusions, wherein materials of the plurality of protrusions (protrusions are made of same material as reflective layer, which is different from conductors of PCB) and the metal layer are different from each other, and wherein the plurality of light sources emits light toward the second direction (Fig 8), the lighting device comprising a protective layer (240) having a reflective portion disposed on the substrate (Paragraph 55) , wherein the protective layer covers the first and second metal layers, and wherein the reflective portion is disposed between each of the plurality of protrusions and in contact with the resin layer (Fig 8).
But, Joeng et al. fail to explicitly disclose that each of the plurality of protrusions has a length of the first direction greater than a width of the second direction.
However, Jeong et al. teach various shapes of protrusions (Paragraph 72).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have each of the plurality of protrusions with a length of the first direction greater than a width of the second direction, since such shapes are suitable, further selection of known shapes for known purposes is within the skill of art.  
Allowable Subject Matter
Claims 1-3, 5-10, 17 allowed over the prior art of record.
Claims 15 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                    Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 , the prior art of record neither shows nor suggests a lighting device comprising all the limitations set forth in claim 1, particularly comprising the limitations of  wherein the resin layer includes a first side surface and a second side surface facing the first side surface, wherein the plurality of light sources is disposed in the resin layer, wherein the plurality of light sources is disposed adjacent to the first side surface of the resin layer, and wherein each of the plurality of light sources has an emission surface for emitting light toward the second side surface, along with other cited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875